Case: 19-1773   Document: 42     Page: 1   Filed: 04/20/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       WCM INDUSTRIES, INC., A COLORADO
               CORPORATION,
                Plaintiff-Appellee

                            v.

         IPS CORPORATION, A DELAWARE
                 CORPORATION,
                Defendant-Appellant

   AMERICAN BRASS & ALUMINUM FOUNDRY
 COMPANY, A CALIFORNIA CORPORATION, JOHN
            DOE, AN INDIVIDUAL,
                   Defendants
             ______________________

                       2019-1773
                 ______________________

    Appeal from the United States District Court for the
 Western District of Tennessee in No. 2:13-cv-02019-JPM-
 tmp, Chief Judge Jon P. McCalla.
                  ______________________

                 Decided: April 20, 2020
                 ______________________

      J. MICHAEL JAKES, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for plain-
 tiff-appellee. Also represented by KATHLEEN DALEY, JASON
Case: 19-1773    Document: 42      Page: 2     Filed: 04/20/2020




2                    WCM INDUSTRIES, INC.    v. IPS CORPORATION



 LEE ROMRELL.

     DAVID SILVIA, McCarter & English, Stamford, CT, ar-
 gued for defendant-appellant IPS Corporation. Also ar-
 gued by JOSEPH ANTHONY FARCO, Norris McLaughlin, P.A.,
 New York, NY.
                 ______________________

      Before PROST, Chief Judge, LINN and TARANTO,
                     Circuit Judges.
 PROST, Chief Judge.
      This case returns to us following our decision in WCM
 Indus., Inc. v. IPS Corp., 721 F. App’x 959 (2018) (“WCM
 I”) where we reversed-in-part, affirmed-in-part, vacated-
 in-part, and remanded to the United States District Court
 for the Western District of Tennessee. On remand the dis-
 trict court determined that damages should be enhanced
 and that post-judgment interest should accrue from the
 date of the district court’s December 4, 2015 decision. See
 WCM Indus., Inc. v. IPS Corp., No. 2:13-cv-02019, Order
 Revising Enhanced Damages Analysis and Calculation,
 ECF No. 823 (W.D. Tenn. Mar. 14, 2019); see also id., Third
 Amended Final Judgment, ECF No. 831 (W.D. Tenn. Mar.
 29, 2019). IPS Corporation (“IPS”) appeals these determi-
 nations. For the reasons below, we affirm-in-part, reverse-
 in-part, and remand.
                               I
      In WCM I, we provided a detailed review of the back-
 ground of the case. See WCM I, 721 F. App’x at 961–65.
 For this appeal, we recite only the facts relevant to our de-
 cision.
     On February 5, 2018, we vacated the district court’s
 award of treble damages. In vacating the decision, we
 noted that the district court’s analysis regarding many of
 the Read factors “was either non-existent or incorrect.”
Case: 19-1773    Document: 42       Page: 3   Filed: 04/20/2020




 WCM INDUSTRIES, INC.   v. IPS CORPORATION                  3



 WCM I, 721 F. App’x at 972 (citing Read Corp. v. Portec,
 Inc., 970 F.2d 816 (Fed. Cir. 1992)). 1 Because of our con-
 cerns with the district court’s analysis, we concluded “that
 the district court made a clear error of judgment amount-
 ing to an abuse of discretion.” Id. at 971–73. Accordingly,
 we set aside the entirety of the enhanced damages award
 and instructed the district court to determine “the amount
 by which the damages should be enhanced, if at all.” Id. at
 961.
     Following briefing by the parties, the district court re-
 visited its enhancement analysis. On March 14, 2019, the
 district court, noting the additional analysis it conducted,
 determined that a 2.5 multiplier of the award is the appro-
 priate enhancement. Then on March 29, 2019, the district
 court held that post-judgment interest started accruing on
 December 4, 2015—the date of the district court’s original
 decision.
    IPS timely appealed. We have jurisdiction under 28
 U.S.C. § 1295(a)(1).
                               II
     On appeal, IPS contends that the district court improp-
 erly (1) failed to follow our mandate, (2) awarded a 2.5 en-
 hancement multiplier of damages, and (3) awarded post-
 judgment interest accruing from the district court’s initial
 decision. We discuss each of these arguments in turn.
                               A
     We review a district court’s interpretation of our man-
 date de novo. Laitram Corp. v. NEC Corp., 115 F.3d 947,
 950 (Fed. Cir. 1997). A district court “may act on matters


     1   As we noted in WCM I, though the nine factors dis-
 cussed in Read are not mandatory, they may assist the trial
 court in deciding whether damages should be enhanced at
 all, and if so, by how much. WCM I, 721 F. App’x at 972.
Case: 19-1773    Document: 42      Page: 4     Filed: 04/20/2020




4                    WCM INDUSTRIES, INC.    v. IPS CORPORATION



 left open by the mandate.” Id. at 951 (internal quotation
 marks omitted).
      We disagree with IPS’s contention that the district
 court failed to follow our mandate. For instance, just be-
 cause the district court did not discuss Read factors 8 and
 9 in its opinion does not mean that the district court did
 not consider them. See Medtronic, Inc. v. Daig Corp., 789
F.2d 903, 906 (Fed. Cir. 1986) (“We presume that a fact
 finder reviews all the evidence presented unless he explic-
 itly expresses otherwise.”). Likewise, even though the dis-
 trict court did not discuss any differences in IPS’s
 culpability for the sales of its different product lines, we
 nonetheless presume that the district court reviewed all
 the evidence before it. Id. Further, we did not require the
 district court to differentiate culpability between the vari-
 ous product lines. WCM I, 721 F. App’x at 973 n.6 (noting
 that the district court “may also consider whether the de-
 gree of IPS’s culpability might be different for sales of the
 Classic Product as compared to sales of the Revised Prod-
 uct” (emphasis added)).
     We have considered IPS’s other arguments and find
 them unpersuasive. Accordingly, we conclude that IPS has
 not shown that the district court failed to follow our man-
 date.
                              B
     We review a district court’s decision to enhance dam-
 ages for abuse of discretion. See Halo Elecs., Inc. v. Pulse
 Elecs., Inc., 136 S. Ct. 1923, 1934 (2016). A decision of en-
 hancement cannot stand if “the determination was based
 on an erroneous conclusion of law, clearly erroneous factual
 findings, or a clear error of judgment amounting to an
 abuse of discretion.” Rite-Hite Corp. v. Kelley Co., 56 F.3d
1538, 1543 (Fed. Cir. 1995) (en banc).
     We disagree with IPS’s contention that the district
 court abused its discretion in enhancing damages by a 2.5
Case: 19-1773    Document: 42       Page: 5   Filed: 04/20/2020




 WCM INDUSTRIES, INC.   v. IPS CORPORATION                  5



 multiplier. Unlike in the district court’s initial decision—
 where it awarded treble damages and “provided only a sin-
 gle conclusory sentence as to why it was awarding the max-
 imum amount” of enhanced damages, WCM I, 721 F. App’x
 at 973—here the district court provided a more complete
 analysis of the Read factors and supported its analysis with
 record evidence. Upon a review of the district court’s deci-
 sion and the record before us, we determine that the dis-
 trict court did not abuse its discretion in enhancing
 damages by a 2.5 multiplier. See Arctic Cat Inc. v. Bom-
 bardier Recreational Prods., Inc., 876 F.3d 1350, 1371 (Fed.
 Cir. 2017) (affirming award of enhanced damages when
 district court revisited its initial analysis and applied the
 Read factors).
                               C
      We apply the regional circuit’s law when reviewing the
 accrual date for post-judgment interest. Taltech Ltd. v.
 Esquel Enters. Ltd., 604 F.3d 1324, 1335 (Fed. Cir. 2010).
 The Sixth Circuit applies the rationale of Kaiser Aluminum
 & Chemical Corp. v. Bonjorno, 494 U.S. 827 (1990), to de-
 termine when post-judgment interest starts accruing. See
 Adkins v. Asbestos Corp., Ltd., 18 F.3d 1349, 1351 (6th Cir.
 1994). Under Bonjorno, post-judgment interest starts ac-
 cruing from the date that the judgment is “meaningfully
 ascertained.” Adkins, 18 F.3d at 1351–52 (quoting Bon-
 jorno, 494 U.S. at 836). A damages award is not meaning-
 fully ascertained if it is not supported by the evidence. See
id. (citing Bonjorno, 494 U.S. 830–31).
      IPS contends that post-judgment interest could not
 have started accruing from the date of the district court’s
 initial judgment because that was a legally insufficient
 judgment. As support, IPS points to Adkins. There, the
 Sixth Circuit held that post-judgment interest started ac-
 cruing from the date of the district court’s decision on re-
 mand, not the date of the district court’s original decision.
 The court explained that, although it had affirmed the
Case: 19-1773      Document: 42      Page: 6     Filed: 04/20/2020




6                     WCM INDUSTRIES, INC.     v. IPS CORPORATION



 district court’s liability findings in the initial appeal, it had
 vacated and remanded the damages award for further pro-
 ceedings “because the district court had failed to make spe-
 cific findings of fact and conclusions of law justifying its
 award of damages.” Adkins, 18 F.3d at 1350. Because the
 initial decision included such errors in the damages calcu-
 lation, the damages awarded had not been meaningfully
 ascertained. Id. at 1350, 1352. Thus, the Sixth Circuit
 held that post-judgment interest could not start accruing
 until the date of the district court’s decision on remand,
 which properly calculated damages. Id.
     WCM, on the other hand, argues that the district court
 engaged in a straightforward reduction of the December 4,
 2015 damages award, and therefore post-judgment interest
 should start accruing from the December 4, 2015 judgment.
 As support for this position, WCM analogizes to Coal Re-
 sources, Inc. v. Gulf & Western Industries, Inc., 954 F.2d
1263 (6th Cir. 1992). In Coal Resources, the Sixth Circuit
 reduced the district court’s damages award via a remit-
 titur. The Sixth Circuit determined that the damages
 awarded “were sufficiently ascertained at the time of the
 District Court judgment” because “[t]he remittitur merely
 reduced the damages by a distinct amount easily deter-
 mined from the facts of the case.” Id. at 1275.
     Here, unlike in Coal Resources, the enhanced damages
 award was not subsequently modified by a distinct and eas-
 ily determinable amount. Rather, in WCM I we vacated
 the entirety of the enhanced damages. WCM I, 721
 F. App’x at 973. Our WCM I decision did not merely ask
 the district court to reduce the amount of enhancement by
 a distinct amount, but rather required the district court “to
 reconsider . . . the amount by which the damages should be
 enhanced, if at all.” Id. (emphasis added)). Further, as
 WCM stated in its brief, “the district court made additional
 factual findings” to comply with our mandate. Appellee’s
 Br. 8 (capitalization normalized). Accordingly, we conclude
Case: 19-1773    Document: 42        Page: 7   Filed: 04/20/2020




 WCM INDUSTRIES, INC.   v. IPS CORPORATION                   7



 that the enhanced damages were not sufficiently ascer-
 tained as of December 4, 2015.
     We have considered WCM’s other arguments and find
 them unpersuasive. We therefore determine that the post-
 judgment interest on the enhanced damages should have
 started accruing from the district court’s March 14, 2019
 decision.
                               III
     For the foregoing reasons we affirm the district court’s
 decision to enhance damages by a 2.5 multiplier, and re-
 verse the district court’s determination that post-judgment
 interest for the enhanced damages should accrue from De-
 cember 15, 2015 based on our determination that post-
 judgment interest should accrue from March 14, 2019. Ac-
 cordingly, we remand the case for the district court to enter
 an award consistent with this opinion.
  AFFIRMED-IN-PART, REVERSED-IN-PART, AND
                REMANDED
                             COSTS
     The parties shall bear their own costs.